DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are rejected.

Response to Arguments
Applicant’s arguments, see pages 5-10 filed 02/17/2021, with respect to claims 5 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art reference to Huang (US PAT 20200275210), He et al (CN 108600925) and Iwasa et al (US PAT 6305491).

Allowable Subject Matter Withdrawal
The indicated allowability of claims 1-4, 6-7 and 10-11 is withdrawn in view of the newly discovered reference(s) to Huang (US PAT 20200275210), He et al (CN 108600925) and Iwasa et al (US PAT 6305491). Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PAT 20200275210, hereinafter Huang).
Regarding claim 1, Huang discloses a passive radiator (see at least the abstract) comprising: a frame (e.g. a mounting shell 90), (see figure 25), a vibrating member (e.g. a vibrating diaphragm 131) disposed in the frame; a surround (e.g. a suspension edge member 132), comprising a first arc portion (e.g. first arc portion 1321) and a second arc portion (e.g. second arc portion 1322), (see figure 29), the first arc portion being connected to the frame, the second arc portion being connected to the vibrating member, the first arc portion and the second arc portion being connected to form an S shape (e.g. it is obvious to configure suspension edge member 132 to have a first and second arc portions forming a S-shape), (see figures 34-35); and a plurality of strengthening ribs (e.g. plurality of spacing and enforcing ribs 1327), each of the strengthening ribs being connected to the first arc portion and the second arc portion simultaneously (e.g. enforcing ribs 1327 are formed across both arc a thickness of the strengthening rib corresponding to the first arc portion being larger than a thickness of the strengthening rib corresponding to the second arc portion (e.g. thickness of ribs 1327 on arc portion 1321 is larger than its thickness on arc portion 1322), (see Huang, [0241]-[0244], [0254], [00262]-[0265] and figures 25, 34-35 and 40-41).

Regarding claim 2, Huang discloses the passive radiator of claim 1, wherein the thickness of the strengthening rib decreases gradually from the first arc portion to the second arc portion (see Huang, figures 40-41).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of He et al (CN 108600925, Machine Translation, hereinafter He925).
Regarding claim 3, Huang discloses the passive radiator of claim 1, but fails to explicitly disclose further comprising a plurality of reinforcing ribs connected to the first arc portion.
However, He925 in the same field of endeavor teaches a passive radiator (e.g. passive radiator 1), (see figures 3) comprising a surround having a first arc portion (e.g. a first arc portion 112) and a second arc portion (e.g. second arc portion 111), and a plurality of reinforcement ribs (e.g. reinforcement ribs 114) connected to the first arc portion (see He925, at least the abstract and figures 3-6). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a plurality of reinforcing ribs connected to the surface of the firs arc portion as taught by He925 in the teaching of Huang in order to further increase the structural strength of the surround element for an improved acoustic response.

claim 4, Huang as modified by He925 discloses the passive radiator of claim 1, wherein a thickness of the first arc portion (e.g. first arc portion 112) is larger than a thickness of the second arc portion (e.g. second arc portion 111), (see He925, figure 3).

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of He925.
Regarding claim 5, Huang discloses a passive radiator (see at least the abstract) comprising: a frame (e.g. a mounting shell 90), (see figure 25), a vibrating member (e.g. a vibrating diaphragm 131) disposed in the frame; a surround (e.g. a suspension edge member 132), comprising a first arc portion (e.g. first arc portion 1321) and a second arc portion (e.g. second arc portion 1322), (see figure 29), the first arc portion being connected to the frame, the second arc portion being connected to the vibrating member, the first arc portion and the second arc portion being connected to form an S shape (e.g. it is obvious to configure suspension edge member 132 to have a first and second arc portions forming a S-shape), (see figures 34-35); (see Huang, [0241]-[0244], [0254] and [0262]-[0265], figures 25, 34-35 and 40-41).
Huang does not explicitly disclose: a plurality of reinforcing ribs extending along an arc surface of a concave side of the first arc portion and being connected to the arc surface of the concave side of the first arc portion directly.
However, He925 in the same field of endeavor teaches a passive radiator (e.g. passive radiator 1), (see figures 3) comprising a surround (e.g. a suspension 11) having a first arc portion (e.g. a first arc portion 112) and a second arc portion (e.g. second arc portion 111), and a plurality of reinforcement ribs (e.g. reinforcement ribs 114) extending along an arc surface of a concave side of the first arc portion and being connected to the arc surface of the concave side of the first arc portion directly (e.g. plurality of ribs 114 are connected to the surface of the concave side of first arc portion 112), (see He925, [0051]-[0052] and [0058, 

Regarding claim 6, Huang as modified by He925 discloses the passive radiator of claim 5, further comprising a plurality of strengthening ribs (e.g. plurality of spacing and enforcing ribs 1327) connected to the first arc portion and the second arc portion (e.g. enforcing ribs 1327 are formed across both arc portions 1321 and 1322), (see Huang, figures 40-41), a thickness of the strengthening rib corresponding to the first arc portion being larger than a thickness of the strengthening rib corresponding to the second arc portion (e.g. thickness of ribs 1327 on arc portion 1321 is larger than its thickness on arc portion 1322), (see Huang, figures 34-35 and 40-41).

Regarding claim 7, Huang as modified by He925 discloses the passive radiator of claim 6, wherein the thickness of the strengthening rib decreases gradually from the first arc portion to the second arc portion (see Huang, figures 40-41).

Regarding claim 8, Huang as modified by He925 discloses the passive radiator of claim 5, wherein a thickness of the first arc portion (e.g. first arc portion 112) is larger than a thickness of the second arc portion (e.g. second arc portion 111), (see He925, figure 3).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Iwasa et al (US PAT 6305491, hereinafter Iwasa).
claim 9, Huang discloses a passive radiator (see at least the abstract) comprising: a frame (e.g. a mounting shell 90), (see figure 25), a vibrating member (e.g. a vibrating diaphragm 131) disposed in the frame; and a surround (e.g. a suspension edge member 132), comprising a first arc portion (e.g. first arc portion 1321) and a second arc portion (e.g. second arc portion 1322), (see figure 29), the first arc portion being connected to the frame, the second arc portion being connected to the vibrating member, the first arc portion and the second arc portion being connected to form an S shape (e.g. it is obvious to configure suspension edge member 132 to have a first and second arc portions forming a S-shape), (see Huang, [0241]-[0244], [0254] and [00262]-[0265], figures 25, 34-35 and 40-41). 
Huang does not explicitly disclose: and the thickness of the first arc portion increasing from an end of the first arc portion connected to the frame to a center portion of the first arc portion and decreasing from the center portion of the first arc portion to another end of the first arc portion connected to the second arc portion.
However, Iwasa in the same field of endeavor teaches that it is well known in the art to design an edge (or surround) in a plurality of variations in cross-sectional shape including an edge, wherein the thickness of the first arc portion (e.g. first arc portion 83b) increasing from an end of the first arc portion connected to the frame to a center portion of the first arc portion and decreasing from the center portion of the first arc portion to another end of the first arc portion connected to the second arc portion (e.g. second arc portion 83a) as demonstrated in column 9 lines 32-39, figure 8C. 

Regarding claim 10, Huang as modified by Iwasa discloses the passive radiator of claim 9, further comprising a plurality of strengthening ribs (e.g. plurality of spacing and enforcing ribs 1327) connected to the first arc portion and the second arc portion (e.g. enforcing ribs 1327 are formed across both arc portions 1321 and 1322), (see Huang, figures 40-41), a thickness of the strengthening rib corresponding to the first arc portion being larger than a thickness second arc portion (e.g. thickness of ribs 1327 on arc portion 1321 is larger than its thickness on arc portion 1322), (see Huang, figures 34-35 and 40-41).

Regarding claim 11, Huang as modified by Iwasa discloses the passive radiator of claim 10, wherein the thickness of the strengthening rib decreases gradually from the first arc portion to the second arc portion (see Huang, figures 40-41).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Iwasa as applied to claim 9 above, and further in view of He925.
Regarding claim 12, Huang as modified by Iwasa discloses the passive radiator of claim 9, but fails to explicitly disclose further comprising a plurality of reinforcing ribs connected to the first arc portion.
However, He925 in the same field of endeavor teaches a passive radiator (e.g. passive radiator 1), (see figures 3) comprising a surround having a first arc portion (e.g. a first arc portion 112) and a second arc portion (e.g. second arc portion 111), and a plurality of reinforcement ribs (e.g. reinforcement ribs 114) connected to the first arc portion (see He925, at least the abstract and figures 3-6). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a plurality of reinforcing ribs connected to the surface of the firs arc portion as taught by He925 in the teaching of Huang in order to further increase the structural strength of the surround element for an improved acoustic response.

Conclusion
The prior art made of record on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2655.